Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 2019/0036205 A1), herein referred to as Suzuki.
Regarding claim 1, Suzuki teaches a method of forming a badge comprising: thermally forming an indium film [0024] into a desired shape for the badge [0024]; molding a plastic back layer to a back side of the thermally formed indium film; and molding a plastic front layer to a front side, opposite to the back side, of the thermally formed indium film [0003, 0024-0027]. 
Regarding claim 2
Regarding claim 3, Suzuki teaches wherein the raised symbol includes a side wherein a first section of the side is thermally formed to extend outward from the front surface at a non-perpendicular angle to the front surface and a second section of the side is thermally formed to extend outward from the first section to a top surface of the symbol essentially at a perpendicular angle to the front surface. 
Regarding claim 7, Suzuki teaches the back layer is injection molded to the indium film [0027]. 
Regarding claim 8, Suzuki teaches the back layer is formed of acrylonitrile butadiene styrene [0048].
Regarding claim 9, Suzuki teaches wherein the back layer is formed of polymethylmethacrylate [0048].
Regarding claim 10, Suzuki teaches wherein the front layer is injection molded to the indium film [0027].
Regarding claim 11, Suzuki teaches wherein the front layer is formed of polymethylmethacrylate [0048].
Regarding claim 12, Suzuki discloses including mounting the badge on a front of a vehicle [0016]. 
Regarding claim 13.
Claims 1-3, 5-6 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji (JP2018/066706A). 
Regarding claim 1, Koji teaches a method of forming a badge comprising: thermally forming an indium film into a desired shape for the badge (pg. 5 paragraph 9); molding a plastic back layer to a back side of the thermally formed indium film; and molding a plastic front layer to a front side, opposite to the back side, of the thermally formed indium film (pg. 7 paragraphs 2-8). 
Regarding claim 2, Koji teaches wherein thermally forming the indium film includes thermally forming a raised symbol above a front surface on the front side of the indium film (pg. 5, paragraph 7). 
Regarding claims 3 and 5,  Koji depicts the first second of the side is thermally formed to extend outward from the front surface at a non-perpendicular angle to the front surface and a second section of the side is thermally formed to extend outward from the first section to a top surface of the symbol essentially at a perpendicular angle to the front surface and wherein the first section of the side is three to four times longer than the second section, in the direction perpendicular to the front surface in figures 7 a,b. 
Regarding claim 6, Koji disclose mounting the badge on a front of a vehicle (pg.6 paragraph 6).
Regarding claim 13, Koji teaches a method of forming a badge comprising: thermally forming an indium film into a desired shape for the badge (pg. 5 paragraph 9); molding a plastic back layer to a back side of the thermally formed indium film; and molding a plastic front layer to a front side, opposite to the back side, of the thermally formed indium film (pg. 7 paragraphs 
Regarding claim 14,  Koji depicts the first second of the side is thermally formed to extend outward from the front surface at a non-perpendicular angle to the front surface and a second section of the side is thermally formed to extend outward from the first section to a top surface of the symbol essentially at a perpendicular angle to the front surface and wherein the first section of the side is three to four times longer than the second section, in the direction perpendicular to the front surface in figures 7 a,b. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP2018/066706A). 
Regarding claims 4 and 15, Koji does not explicitly disclose the non-perpendicular angle is about twenty degrees from perpendicular to the front surface. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum 
Regarding claim 16, Koji depicts wherein the first section of the side is three to four times longer than the second section, in the direction perpendicular to the front surface in figures 7 a,b. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743